ON PETITION FOR REHEARING
PER CURIAM.
 Appellee, Todkill Lincoln-Mercury, Inc., has filed a petition for rehearing and raises on appeal the affirmative defense of res judicata or collateral estoppel. The same issue was raised by its separate brief filed before argument and the issue was not given consideration in the opinion because we deemed it to be improperly raised. The defenses of res judicata and collateral estoppel are affirmative defenses, must be raised as such on the trial level and cannot be raised for the first time upon appeal. We do not express any views as to the merits of these defenses as applied to this case because that is the function, in the first instance, of the trial court after such defenses have been properly raised by adequate pleadings.
The petition for rehearing is denied.